Case 2:20-cv-13046-TGB-DRG ECF No. 16, PageID.282 Filed 12/22/20 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CITIZENS SECURITIES, INC.,                             2:20-cv-13046

                    Plaintiff,
                                                  ORDER GRANTING
      v.                                       TEMPORARY RESTRAINING
                                                      ORDER
MICHALEK, et al.,

                    Defendant.


     This Court, having read and considered the Complaint on file in
this action by Citizens Securities, Inc. (“Citizens”), Citizens’ Motion for

Temporary     Restraining        Order   and    Preliminary   Injunction   and

Supplemental Briefing, ECF Nos. 1, 2, and 12, as well as Defendants Joel
Michalek’s    and     Michalek      Brothers     Investment    Management’s,

(“Defendants”), Response, ECF No. 15, and the parties’ arguments made

during the December 16, 2020 hearing, and being fully advised of the

premises, and good cause appearing therefore, hereby finds and orders

as follows:

     Pursuant to Federal Rule of Civil Procedure 65(b), this Court finds

the following:
     1. Citizens has demonstrated a likelihood of success on the merits
        of its claims against Defendants;




                                         1
Case 2:20-cv-13046-TGB-DRG ECF No. 16, PageID.283 Filed 12/22/20 Page 2 of 6




     2. Citizens will suffer irreparable harm if Defendants are
        permitted to continue to misappropriate and use Citizens’ trade
        secret customer information;

     3. Citizens has no adequate remedy at law;

     4. Greater injury will be inflicted upon Citizens by denial of
        injunctive relief than would be inflicted upon Defendants by the
        granting of such relief;

     5. The issuance of injunctive relief will serve the public interest in
        the protection of proprietary business and customer information
        and Citizens’ trade secret information, as well as by
        safeguarding Citizens’ customer’s personal information; and

     6. Under Rule 13804 of the Financial Industry Regulatory
        Authority (“FINRA”) Code of Arbitration Procedure, Citizens is
        required to seek interim injunctive relief in a Court of competent
        jurisdiction in order to proceed to an expedited arbitration
        hearing on the merits before a panel of duly appointed
        arbitrators.

     For those reasons, IT IS HEREBY ORDERED THAT:
  A. Plaintiff’s Motion for Temporary Restraining Order is GRANTED.

  B. Defendants and all persons or entities acting in concert with them,
     including but not limited to LPL Financial LLC (“LPL”), are hereby
     restrained and enjoined as follows:

       i.   From creating, recreating from memory, using, disclosing,
            transmitting or continuing to possess for any purpose, any
            records or documents (whether in original, computerized,
            electronic, hard-copy, hand-written or memorialized in any
            other form) containing information pertaining to Citizens
            Securities Inc. or Citizens Bank N.A. customers or prospective
            customers whom Joel Michalek served or whose names

                                     2
Case 2:20-cv-13046-TGB-DRG ECF No. 16, PageID.284 Filed 12/22/20 Page 3 of 6




            became known to him while in the employ of Citizens
            including, but not limited to, names, addresses, telephone
            numbers, email addresses and personal and financial
            information. This provision does not prohibit Defendants from
            using, disclosing, transmitting or continuing to possess
            information provided to Defendants by customers after
            Michalek was no longer employed by Citizens;

      ii.   From altering, destroying, using, disclosing, or transmitting
            Citizens’ records or the information contained therein,
            including but not limited to the names, addresses, email
            addresses, telephone numbers, and financial information of
            Citizens’ current and prospective clients;

     iii.   Defendants and anyone acting in concert with them are
            ordered to return to Citizens any and all records and
            documents in any form, received or removed from Citizens by
            Joel Michalek containing information pertaining to customers
            or prospective customers of Citizens whom he served or whose
            name became known to him while in the employ of Citizens,
            within five days from the entry of this Order, including any
            and all copies. This requirement includes all records or
            documents, in any form, created by Joel Michalek or Michalek
            Brothers Investment Management, Inc., or anyone acting in
            concert with them, based on documents or information that
            were received or removed from Citizens by Michalek, as well
            as any records, documents and/or information created or
            recreated from memory or otherwise by Michalek either
            during or after the termination of his employment with
            Citizens that contain information pertaining to Citizens
            customers Michalek became aware of through his
            employment with Citizens. Mr. Michalek and Michalek
            Brothers Investment Management, Inc. may, in addition to
            providing copies to Citizens, retain copies of such information
            for persons who have assets under management with Mr.

                                     3
Case 2:20-cv-13046-TGB-DRG ECF No. 16, PageID.285 Filed 12/22/20 Page 4 of 6




            Michalek or Michalek Brothers Investment Management Inc.
            as of December 16, 2020;

      iv.   For electronically maintained information, after printing a
            copy to return, Defendants shall secure the deletion of that
            information from all computer files or other electronic
            equipment, including, cellular telephones, personal data
            assistants, DVDs, CD–ROMs, USB storage devices, floppy
            disks, Zip drives, flash drives memory cards or other
            electronic devices as well as social media accounts (i.e.
            LinkedIn, Facebook) within Michalek’s or Michalek Brothers
            Investment Management, Inc.’s custody or control. Mr.
            Michalek and Michalek Brothers Investment Management,
            Inc. may, in addition to providing copies to Citizens, retain
            copies of such information for persons who have assets under
            management with Mr. Michalek or Michalek Brothers
            Investment Management Inc. as of December 16, 2020;

      v.    Mr. Michalek and Michalek Bros. Inc. must fully disclose each
            contact that they have had with Citizens’ customers since Mr.
            Michalek’s resignation, including the name of each customer
            contacted, the manner of contact (telephone call, letter, text
            message, etc.), the date of each communication, what was
            discussed during each communication, and copies of all letters
            sent to customers within five days of the entry of this Order;

      vi.   Defendants shall file a declaration attesting that they have
            returned to Citizens all information subject to this Court's
            Order and deleted all Citizens information from any electronic
            devices within their possession, custody or control (except as
            expressly permitted above) within seven days from the entry
            of the Court's order;




                                     4
Case 2:20-cv-13046-TGB-DRG ECF No. 16, PageID.286 Filed 12/22/20 Page 5 of 6




     vii.   Joel Michalek and Michalek Brothers Investment
            Management, Inc. are enjoined, effective immediately and
            continuing until order of the FINRA Arbitration panel, from
            soliciting, whether directly or indirectly, and whether alone or
            in concert with others, any business from any Citizens
            customer whom he served or whose name became known to
            him while in the employ of Citizens, including, without
            limitation, all customers he learned of through his
            employment with Citizens;

    viii.   From altering any of Joel Michalek’s or Michalek Bros. Inc.’s
            computer environments including desktops, laptops, tablets,
            and smart phones or mobile devices, including those that Joel
            Michalek uses at or for LPL, pending further order of this
            Court.

      ix.   Michalek Brothers Investment Management, Inc. shall notify
            the Court and opposing counsel in writing within three days
            of this order whether it will consent to be bound by a FINRA
            arbitration of Citizens's claims. If it does not consent to
            arbitrate the merits of Citizens's claims against it in the
            FINRA arbitration, this Court will enter a scheduling order;

      x.    This Order is effective immediately and does not require the
            posting of a bond;

  C. IT IS FURTHER ORDERED THAT the Temporary Restraining
     Order shall remain in effect until the date of the hearing on the
     preliminary injunction set forth below, or such further dates as set
     by the Court, unless Defendants stipulate, or do not object, to a
     preliminary injunction.

  D. IT IS HEREBY ORDERED THAT the parties shall appear and
     Defendants show cause before this Court on January 7, 2021 at 2:00
     PM, but on a date no later than the expiration of this Temporary

                                     5
Case 2:20-cv-13046-TGB-DRG ECF No. 16, PageID.287 Filed 12/22/20 Page 6 of 6




     Restraining Order, why a preliminary injunction pursuant to
     Federal Rule Civil Procedure 65 should not be issued, which would
     enjoin and restrain Defendants and all other persons in active
     concert or participation with them, including but not limited to
     LPL, pending the final hearing and determination of this action,
     from directly or indirectly, in accordance with the terms stated in
     section B.

IT IS SO ORDERED.


Dated: December 22, 2020       s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                     6
